[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              JULY 9, 2007
                             No. 06-15966                   THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                   D. C. Docket No. 06-10024-CV-JLK

UNITED STATES OF AMERICA,


                                                 Plaintiff-Appellee,

                                  versus

ONE 28 FOOT CONTENDER MOTOR VESSEL
bearing Florida Registration No. FL2160 NA,
HIN JDJ25524G506, together with its tackle,
apparel, gear and equipment,

                                                 Defendant,

ALEXANDER BAYOLO,

                                                 Claimant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                                (July 9, 2007)
Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Appellant Alexander Bayolo, through counsel, appeals the district court’s

judgment in an in rem forfeiture proceeding, pursuant to 8 U.S.C. § 1324(b) and 28

U.S.C. §§ 1345, 1355 and 2461, against a 28-foot Contender motor boat, along

with its tackle, apparel, gear, equipment, and inventory. On appeal, Bayolo argues

that the district court erred in denying his motion for a directed verdict, noting that

the government failed to establish, by a preponderance of the evidence, that the

boat had a substantial connection with the underlying criminal offense of alien

smuggling.

      We review de novo the denial of a motion for directed verdict or judgment

as a matter of law. See Hessen v. Jaguar Cars, Inc., 915 F.2d 641, 644 (11th Cir.

1990). Although the district court denied Bayolo’s motion for directed verdict,

Fed.R.Civ.P. 50 was amended to replace the term “directed verdict” with

“judgment as a matter of law.” Fed.R.Civ.P. 50 (1991 Amendments). In

conducting such a review, we consider all evidence and inferences drawn

therefrom in the light most favorable to the non-moving party, and the motion

should be granted when the evidence presented is so one-sided that reasonable

people could not arrive at a contrary verdict. Hessen, 915 F.2d at 644.



                                           2
Conversely, if there is substantial evidence opposed to the motion such that

reasonable people, in the exercise of impartial judgment, might reach differing

conclusions, then such a motion is due to be denied and the case is properly

submitted to the jury. Id.

      To obtain civil forfeiture, the government must establish, by a

preponderance of evidence, “a substantial connection between the property and the

offense.” 18 U.S.C. § 983(c)(1) and (3). The government “may use both

circumstantial evidence and hearsay,” and the district court should evaluate the

evidence presented with “a common sense view to the realities of normal life.”

United States v. Four Parcels of Real Property, 941 F.2d 1428, 1440 (11th Cir.

1991) (quotations omitted). “An innocent owner’s interest in property shall not be

forfeited under any civil forfeiture statute.” 18 U.S.C. § 983(d)(1). In asserting

such a defense to forfeiture, a claimant has the burden of proving that he is an

innocent owner of the property by a preponderance of the evidence. 18 U.S.C.

§ 983(d)(1). An innocent owner does not know of the conduct giving rise to

forfeiture. 18 U.S.C. § 983(d)(2)(A)(i).

      Directed verdicts are appropriate only where the evidence is so one-sided

that no reasonable jury could reach a contrary conclusion. Hessen, 915 F.2d at

644. Here, the evidence presented, although circumstantial, was not so one-sided



                                           3
in favor of Bayolo that it would make a directed verdict proper.

      The record demonstrates that the boat, which was registered to Bayolo, was

intercepted by the Coast Guard on the evening of September 27, 2005. The boat

did not have its navigation lights on and its fuel tank was nearly empty. The Coast

Guard found two men onboard, along with “tools of the trade for smuggling

vessels” including several canisters of gasoline, motor oil, and a section of garden

hose. A subsequent search of the boat also revealed a handwritten list of

coordinates to navigation points between Florida and Cuba. The next day, after

speaking with one of the men apprehended on the boat, the Coast Guard conducted

a search and found 21 people hiding in mangroves off the shore of North Key

Largo. The two men on board Bayolo’s boat were eventually convicted of alien

smuggling.

      In contrast, although Bayolo appeared to assert at trial that he was an

“innocent owner” within the meaning of 18 U.S.C. § 983(d), he failed to raise such

an argument on appeal and, accordingly, has abandoned it. See Allison v. McGhan

Med. Corp., 184 F.3d 1300, 1317 n.17 (11th Cir. 1999) (“Issues that are not clearly

outlined in an appellant’s initial brief are deemed abandoned.”). Even if we were

to consider the argument, it would fail. Although Bayolo insisted that he did not

know that his boat would be used in illegal activities, in light of the other evidence



                                           4
in the record, the case in support of his claim did not present such one-sided

evidence of innocent ownership that would make a directed verdict proper.

      Accordingly, because the evidence in the record, reviewed as a whole, was

such that reasonable jurors could have reached different conclusions, we conclude

that the government’s claim that the boat was substantially connected to alien

smuggling was properly before the jury, and the district court did not err in

denying Bayolo’s motion for a directed verdict.

      AFFIRMED.




                                          5